Name: Commission Regulation (EEC) No 453/83 of 25 February 1983 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53/42 Official Journal of the European Communities 26. 2. 83 COMMISSION REGULATION (EEC) No 453/83 of 25 February 1983 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1222/82 (3), as last amended by Regulation (EEC) No 162/83 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1222/82 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 March 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183 , 16 . 7. 1980, p. 1 . (2) OJ No L 140, 20 . 5 . 1982, p. 22 . O OJ No L 141 , 20 . 5 . 1982, p. 40 . (4) OJ No L 23 , 26 . 1 . 1983, p. 7 . 26 . 2 . 83 Official Journal of the European Communities No L 53/43 ANNEX to the Commission Regulation of 25 February 1983 fixing the import levies on frozen sheepmeat and goatmeat (ECU/100 kg) CCT heading No Week No 49 from 7 to 13 March 1983 (') Week No 50 from 14 to 20 March 1983 (') Week No 51 from 21 to 27 March 1983 (') Week No 52 from 28 March to 3 April 1983 (') 02.01 A IV b) 1 2 3 4 5 aa) bb) 164,245 114,972 180,670 213,519 213,519 298,926 167,695 117,387 184,465 218,004 218,004 305,205 171,063 119,744 188,169 222,382 222,382 311,335 174,130 121,891 191,543 226,369 226,369 316,917 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 3459/82 and Commission Regulation (EEC) No 19/82.